Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 11 and 17  is the inclusion of the limitations of 

“a removable insert positioned inside the axial bore and seated against the first shoulder-within-the-axial bore, wherein the removable insert has a frustum-shaped bore therethrough that defines a restriction orifice” in claim 1;

“Wherein at least one of the plurality of removable inserts has a frustum-shaped bore therethrough that defines a respective restriction orifice” in claim 11; and 

“a plurality of removable inserts each defining a restriction orifice of a different dimension, wherein each of the plurality of removable inserts is seatable against the first shoulder within the axial bore; and a locking member slidingly receivable in the latching slot to lock a male fluid line in the axial bore of the housing; wherein at least one of the plurality of the removable inserts is a latchable plug defining the restriction orifice which is slidably receivable in the second slot with the restriction orifice seated on the first shoulder” in claim 17 that the prior art of record neither taught nor suggested.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747